Title: From George Washington to Timothy Pickering, 6 May 1781
From: Washington, George
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters New Windsor May 6th 1781
                        
                        I inclose for your inspection, Original Letters from Major General Heath & Brigadier General Clinton,
                            describing in the most forcible terms, the terrible prospect before them, and the inevitable disasters that must ensue,
                            unless provisions are furnished (and that instantly) for the Troops and Garrisons in their respective Departments—when you
                            have read these Letters you will be pleased to return them to me again.
                        Nothing further needs certainly, be said, to enforce the necessity of putting every wheel in motion to hasten
                            the transportation of the salted Provisions, on which our sole dependence for immediate releif must be placed—From the
                            measures which had been taken, and the representations of Mr Pomeroy, I expected nearly or quite all the Provisions on the
                            West side of Connecticut River would have been forwarded, or forwarding on before this time—Only a few hundred Barrels
                            have yet arrived, and I am not able to learn in what state the transportation now is, or what our prospects from that
                            quarter are—Should your information respecting this supply, neither be so particular or favorable, as to remove all our
                            fears on the subject; I think it will be adviseable to send instantly an able & active
                            Officer of your Department, to make use of the spur of the occasion, to carry the measures of transportation already
                            projected, rapidly & fully into execution. I am Dear Sir
                            Your Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. If in addition to the Money of the New Emission you have recd, a few thousd Dollars of the old would be of any service in the transportation I could procure them for you, on my own
                                credit.
                        

                    